Citation Nr: 0214871	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO. 00-09 581A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 10 percent for chronic 
adjustment disorder with post-traumatic stress disorder 
(PTSD).

(The matter of eligibility for Service Disabled Veterans 
Insurance (RH) under Title 38 United States Code, Section 
1922(a) is the subject of a separate decision).


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from October 1970 to June 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision of the Detroit, 
Michigan, Department of Veterans Affairs (VA) Regional Office 
(RO), which assigned an initial 10 percent rating for PTSD, 
effective September 29, 1990, after granting service 
connection for this disability.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  From September 29, 1990, through September 23, 2002, the 
veteran's service-connected psychiatric disability was 
manifested primarily by a depressed mood with nightmares and 
flashbacks resulting in no more than mild social and 
industrial impairment; there were no panic attacks, memory 
loss or an inability to perform occupational tasks due to 
service-connected psychiatric disability during this time 
period.

3.  As of September 24, 2002, the veteran has been 
demonstrably unable to obtain or retain employment due to 
symptoms of his service-connected chronic adjustment disorder 
with PTSD.



CONCLUSIONS OF LAW

1.  For the period September 29, 1990, through September 23, 
2002, the criteria for an evaluation in excess of 10 percent 
for a chronic adjustment disorder with PTSD have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.132, 
Diagnostic Codes 9410, 9411 (1996); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Codes 9411, 9440 (2002).

2.  The criteria for a 100 percent evaluation for a chronic 
adjustment disorder with PTSD were met as of September 24, 
2002.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.132, Diagnostic Codes 9410, 9411 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  For the 
purposes of this decision, the Board will assume that the 
VCAA and the implementing regulations, to include the notice 
and duty to assist provisions, are applicable to the 
veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO.  
The record reflects that through the statement of the case 
and supplements thereto, the veteran has been informed of the 
requirements for the benefit sought on appeal, the evidence 
considered by the RO, and the reasons for its determinations.  
By letter dated in August 2002, the veteran was informed that 
he should submit medical evidence showing an increase in the 
severity of his disability to substantiate his claim.  In 
this letter the RO also informed the veteran of the 
assistance that it would provide in obtaining evidence and 
information in support of the claim and of the information 
needed from him to enable the RO to obtain evidence and 
information in support of his claim.  Therefore, the Board is 
satisfied that the RO has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, the veteran has been afforded appropriate VA 
examinations of his psychiatric disability.  By letter dated 
in October 2002, he was advised of the Board's intention to 
consider such examination in connection with his claim and 
afforded the opportunity to respond.  The Board further notes 
that medical records identified by the veteran as relevant, 
to include additional records of VA treatment, have also been 
associated with the record.  The veteran also submitted 
additional private medical records in October 2002.  Under 
the regulatory criteria in effect prior to February 22, 2002, 
pertinent evidence submitted after certification of the 
appeal would generally be referred to the originating agency 
for preparation of a Supplemental Statement of the Case 
unless the veteran waived his or her right to consideration 
of such evidence by the originating agency.  See 
38 C.F.R. § 20.1304 (2001).  However, § 20.1304 has been 
amended to eliminate the requirement of a Supplemental 
Statement of the Case addressing evidence received after the 
certification of the appeal.  See 67 Fed. Reg. 3099, 3105-
3106 (January 23, 2002).  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2002).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2002).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28. 

Before November 7, 1996, VA regulations provided that the 
severity of a psychiatric disorder was premised upon actual 
symptomatology, as it affected social and industrial 
adaptability.  38 C.F.R. § 4.130 (1996).  Two of the most 
important determinants were time lost from gainful employment 
and decrease in work efficiency.  38 C.F.R. § 4.130 (1996).

The pre-November 7, 1996, schedular criteria for PTSD and 
other, unspecified neuroses, provided for assignment of a 10 
percent rating where there is "[l]ess than criteria for the 
30 percent, with emotional tension or other evidence of 
anxiety productive of mild social and industrial 
impairment".  A 30 percent evaluation is assigned where 
there is definite impairment in the ability to establish or 
maintain effective or wholesome relationships with people and 
the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment. A 50 percent 
evaluation is warranted where the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired and by reason of the psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation is warranted where the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation is warranted 
where the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community: there is evidence of totally incapacitating 
psychoneurotic symptoms bordering on the gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior and where 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Codes 9410, 9411.  
The criteria for a 100 percent rating were determined to be 
each independent bases for granting a 100 percent rating.  
Johnson v. Brown, 7 Vet. App. 95, 97 (1994); Richard v. 
Brown, 9 Vet. App. 266, 268 (1996).

Definite impairment has been construed to mean "distinct, 
unambiguous, and moderately large in degree."  VAOPGCPREC 9-
93 (November 9, 1993).

Effective November 7, 1996, 38 C.F.R. § 4.130, Diagnostic 
Codes 9411 (PTSD) and 9440 (chronic adjustment disorder) 
provide for assignment of a 10 percent rating where there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or where symptoms are controlled by continuous 
medication.  A 30 percent disability rating is assigned when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  
A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood; suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  A 100 
percent evaluation is warranted where there is evidence of 
total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  61 Fed. Reg. 
52695-52702 (October 8, 1996).

Global Assessment of Functioning (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in 
a hypothetical continuum of mental health-illness." [citing 
the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.]  
GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertinent to psychiatric disability beyond that 
discussed herein.  

The veteran underwent VA hospitalization from October 19, 
1990, to November 16, 1990.  He complained of depression and 
reported having lost his job a month earlier.  He admitted to 
having resumed cocaine use.  The veteran stated that he felt 
withdrawn and had been suspicious of people for a long time.  
He also complained of nightmares and of flashbacks of the in-
service injury to his arm.  He said he had lost his job 
because he could not work with the arm and said he became 
emotionally upset whenever he thought about that.  He denied 
any suicidal or homicidal thoughts and also denied any 
auditory or visual hallucinations.  

At the time of admission to hospitalization in October 1990, 
mental status examination showed the veteran to be 
cooperative and fully oriented.  He was hostile and his mood 
was depressed.  His affect was appropriate, and his speech 
was coherent and relevant.  Memory was intact, and 
concentration was fair.  The veteran denied any thought 
blocking or insertion.  The diagnosis at admission was 
atypical depression and psychoactive substance abuse.  During 
hospitalization, the veteran underwent individual and group 
therapy.  Therapy notes reflect the veteran's complaints of 
anxiety and depression, which improved with medication.  On 
the day prior to discharge the veteran denied any feelings of 
anger or depression and also denied suicidal or homicidal 
thoughts.  The final diagnoses were dysthymic disorder and 
cocaine abuse.

The veteran presented at a VA medical center in January 1991 
with complaints of depression and suicidal thoughts.  He also 
reported symptoms of anxiety, chest pains and insomnia.  
Mental status examination revealed him to be fully oriented 
with a narrow affect and a depressed mood.  At discharge in 
late February 1991, the diagnoses were nonfusion of the left 
wrist, left ventricular hypertrophy and ischemic heart 
disease.

A February 1991 statement from the VA Medical Center 
indicates that the veteran's medical and psychiatric 
condition had deteriorated to the point that his normal 
participation in the affairs of society had greatly 
diminished.  That report sets out problems with manual labor 
due to the veteran's upper extremity disability.  Specific 
limitations due to psychiatric symptoms were not discussed.

A VA hospital summary shows that the veteran was hospitalized 
from April to May 1991.  He complained of symptoms to include 
depression, anger, hallucinations, thoughts of hurting 
himself or others, and paranoid thinking.  Admission reports 
note that he was fully oriented, with an appropriate affect.  
His thought process was coherent and relevant and his recent 
and remote memory were intact.  At the time of discharge the 
veteran was reportedly feeling better, without complaint of 
depression or suicidal or homicidal ideas.  Schizoaffective 
disorder was listed as the primary diagnosis for the major 
portion of that hospitalization period.  Other diagnoses were 
depressive disorder, unspecified, and borderline personality 
traits.

At the May 1991 hearing before a hearing officer at the RO, 
the veteran testified that he experienced nightmares about 
being assaulted in service and also reported that he was 
depressed, had no friends, and could not keep a job.

A report from the R&GC Outpatient Psychiatric Clinic, dated 
in October 1991, includes note of a history of PTSD for which 
the veteran was not seeking treatment at that time.  The 
veteran reported having last seen a psychiatrist in May 1991.  
He was living with a woman at the time of the evaluation and 
indicated he had a seven-year-old daughter.  He reported 
having had nightmares for years, but stated he had not had 
treatment for PTSD before 1991.  The assigned GAF was 46 and 
the diagnosis was PTSD, by history.

Also of record are Department of Corrections psychologic 
treatment and progress notes dated from May  1991 to June 
1992.  One mid-October 1991 note shows a GAF of 46; the 
diagnosis was PTSD by history.  Another October record notes 
that the veteran denied any suicidal ideation but reported 
being depressed by reason of his prison sentence.  There was 
no indication of a thought disorder on examination.  The 
veteran's PTSD was stated to be in remission.  The diagnosis 
was an adjustment disorder with depression.  October records 
show a current GAF of 70 with a past-year GAF of 65.  In a 
report of psychologic evaluation dated in October 1991, the 
veteran was noted to have been with his common-law spouse 
since 1974, and also noted to have had a child with her.  He 
denied suicidal ideation or any history of suicide attempts 
and reported he had a substance abuse history of excessive 
cocaine use since 1986.  During the evaluation the veteran 
was coherent and fully oriented, with an appropriate affect 
and intact memory functions.  The examiner noted the veteran 
was not suicidal or depressed.  The examiner interpreted the 
results of psychological testing as invalid due to the 
veteran's attempt to avoid making negative statements about 
himself.  The examiner did conclude that the veteran had 
psychological problems related to his Vietnam experiences, 
compounded by cocaine use.  The assigned GAF was 59, current 
and past year.  In April 1992 the veteran indicated a desire 
to learn how to cope with military memories and flashbacks.  
He complained of sleep problems.  Another April 1992 note 
reflects the veteran's rumination on getting out of prison, 
sometimes hearing voices telling him to get out.  He was 
described as fully oriented and coherent but with a 
constricted affect and dysphoric mood.  A record dated in 
June 1992 describes the veteran as generally high 
functioning.  The discussion that date concerned the quality 
of prisoner treatment.  

A VA medical certificate dated in November 1995 shows that 
the veteran was seen with complaints of depression and 
sleeping difficulties.  He was oriented, without suicidal 
thoughts or evidence of psychosis.  The impression was 
dysthymia, rule out adjustment disorder with depression.  In 
a memorandum dated in December 1995, a VA physician reported 
treatment of the veteran for PTSD and depression.  That 
physician indicated that the veteran was unable to work due 
to his left arm disability and due to his symptoms of mental 
illness.

The report of VA psychiatric examination dated in April 1996 
shows the veteran was fully oriented and that his memory was 
intact.  The diagnoses were dysthymia, sociopathic and 
substance-dependent personality traits and rule out paranoid 
personality traits.  The physicians who conducted the 
examination stated that the veteran's dysthymia appeared to 
be related to substance use and that there was inadequate 
evidence to relate such to the veteran's assault in service.

At a VA medical examination in June 1996, the VA examiner 
noted that the veteran's behavior was normal.  He was 
coherent and oriented, his emotions were stated to be 
appropriate and his memory was intact.  The examiner noted 
that the veteran did not appear tense.

At a VA psychiatric examination in April 1997, the veteran 
complained of sleeping problems, being uncomfortable with 
people, restlessness and irritability.  The examiner noted 
that the veteran seemed anxious, irritable and preoccupied.  
His thought productivity was accelerated and his speech was 
pressured.  The examiners noted circumstantiality and that 
the veteran had to be advised to focus to respond to 
examination questions.  The veteran's thought content 
centered around preoccupation with in-service events and he 
reported nightmares relevant to his in-service attack.  The 
examiners noted some hypervigilance and hyperalertness.  The 
veteran was well oriented.  The diagnoses included adjustment 
disorder with mixed emotional features (anxiety and 
depression), chronic, and some evidence of PTSD.  The present 
GAF was 70.  The physicians identified the factors relating 
to the veteran's psychiatric symptoms as a the divorce of his 
parents, his father's alcoholism and death due to alcoholism, 
his history of injury in service, relationship problems, 
substance abuse and withdrawal, incarceration, chronic 
underemployment and economic problems.  

In a memorandum dated in September 1997, one of the 
psychiatric examiners who conducted the April 1997 VA 
examination stated that the veteran manifested considerable 
emotional symptoms and that his personality traits (failure 
to conform to social norms and behavior, demanding, 
impatient, self-centered attitude, impulsive orientation and 
inadequate work ethic development) also contributed to his 
maladjustment.  The physician opined that the clinical 
manifestations attributed to PTSD had a minimal or obscure 
role in the maintenance of the veteran's symptoms and 
impairment in social and occupational functioning, and a 
minimum or insignificant role in establishing the GAF score 
of 70.

At an October 1998 hearing before the undersigned the veteran 
testified he sometimes had flashbacks of in-service events, 
specifically the complained-of attack resulting in injury to 
his arm.

The claims files contain VA progress notes dated from 
February 1998 to August 2002. VA outpatient records dated in 
February 1998 note the veteran's complaints of poor 
concentration and preoccupation with left arm problems.  In 
June 1998 the veteran reported to his VA psychiatrist that he 
was feeling better with a new medication.  In June 1998 the 
diagnoses were PTSD and a depressive disorder.  The veteran 
was noted to be coping well with looking for work and was 
sleeping better, with less depression.  In August 1998, the 
veteran complained of fatigue.  He was mildly depressed, but 
not anxious and less preoccupied with the past.  He was well 
dressed.  Records dated in September and October 1998 
describe the veteran as in an upbeat mood and able to joke.  
In November 1998, the veteran was pleasant, and he was 
hopeful about the future.  He was preoccupied with issues 
regarding his VA claim.  His medications were continued.  In 
December 1998 he was hopeful for the future.  In June 1999 he 
was calm and less depressed.  In June 2000 he reported having 
started a relationship with a woman that was going well.  He 
was more hopeful and less depressed.  Another June 2000 
report notes the veteran to have continued anxiety and 
depression, but without any indication that he was grossly 
psychotic, manic, hypomanic, suicidal or homicidal.  In 
September 2000 he was noted to experience depression, 
anxiety, insomnia, some nightmares, some suspiciousness and 
distress.  In October and December 2001 the veteran was 
preoccupied with recent world events, as related to his 
personal issues.  He was having more ruminations and dreams, 
and continued to complain of depression and fear.  He was 
coherent during evaluations, without evidence of psychoses or 
suicidal or homicidal ideation.  

An April 2002 VA progress note reflects that the veteran 
expressed concern over his mother's health and also 
depression over his daughter's graduation from high school.  
He was well dressed and groomed, and cooperative, without 
evidence of psychomotor agitation or retardation.  His speech 
was somewhat pressured but the veteran was fully oriented.  
His mood was described as at times euthymic and at times sad.  
He denied suicidal or homicidal ideation but admitted to 
passive homicidal thoughts a day earlier.  Another April 2002 
note indicates the veteran had crying spells and was still 
preoccupied with prior issues.  He was coherent during the 
evaluation.  Also noted was increased suspiciousness.  

On September 24, 2002, the veteran reported for a VA 
examination.  The examiner reviewed the claims file, noting 
that the last VA psychiatric examination had been five years 
earlier.  The veteran reported that he lived alone and that 
he had not worked since 1991.  He indicated he spent his days 
alone, visiting his mother or girlfriend and sometimes 
talking to his daughter.  He denied inpatient treatment since 
1991.  He complained of regular recollections of his in-
service assault, with daytime triggers bringing on the 
events.  He stated that he avoided associated stimuli and had 
difficulty sleeping, with dreams of his assault.  He also 
reported symptoms of depression and difficulty getting close 
to people, avoiding social interactions.  He stated he was 
hypervigilant and startled easily and reported that his 
symptoms were evident on a daily basis, chronically 
interfering with his social functioning.  

Examination in September 2002 revealed the veteran to be 
cooperative with a normal rate and form of speech.  His 
affect and mood were described as mildly depressed.  His 
concentration and memory were intact and he indicated he was 
able to enjoy time spent with his family.  He reported 
chronic suicidal thoughts.  The diagnosis was PTSD with an 
assigned GAF of 50.  The examiner then commented that that 
the veteran experienced major PTSD symptoms of chronic 
paranoia, hypervigilance, depression, isolation, an inability 
to work with and/or trust people, and regular recollections 
and recurrences of his in-service assault.  The conclusion 
was that the veteran had a serious social and occupational 
dysfunction and was unemployable due to PTSD symptoms.  




Analysis

Although the record reflects treatment and evaluation for 
psychiatric complaints for many years, the grant of service 
connection is limited to the stated diagnosis, chronic 
adjustment disorder with PTSD.  The historical record 
throughout the early 1990s reflects treatment of the veteran 
for substance use problems and for psychiatric symptoms 
attributed to other diagnoses, with note of a history of PTSD 
or personality problems to include adjustment problems, but 
without comprehensive assessment of symptom manifestations 
and overall impairment attributable to service-connected 
psychiatric disability.  The record does, however, 
continually reflect the veteran's complaints of depression 
and sleep difficulties, and nightmares of his in-service 
attack and injury to the left upper extremity.  Those 
symptoms have been attributed to his PTSD and thus the 
medical reports dated in 1990 and 1991 may be considered as 
evidence of the severity of the veteran's service-connected 
psychiatric disability during such time period.  

Here the Board notes that the amended rating criteria may not 
be applied for the period prior to November 7, 1996.  Using 
the old rating criteria, prior to November 7, 1996, the 
veteran's psychiatric symptoms are not shown to have resulted 
in social and industrial impairment which more nearly 
approximates definite than mild.  The primary manifestations 
shown during such time period were a depressed mood, 
nightmares and flashbacks, and general difficulty sleeping.  
The Board specifically notes that records from the veteran's 
incarceration in 1991 show that his symptoms were generally 
well controlled with medication.  There is no indication that 
the veteran received any psychiatric treatment while 
incarcerated from October 1991 to October 1995.  Moreover, 
from October 1995 to November 1996, the veteran continued to 
manifest psychiatric symptoms similar to those shown in the 
past and such continued to be controlled by medication.  VA 
reports of treatment, and even hospitalization, consistently 
show that during this period the veteran's psychiatric 
symptoms improved with prescribed medications.  He was 
repeatedly assessed to be fully oriented, coherent, 
appropriately groomed, and functioning well.  There was no 
evidence of suicidal or homicidal intent, panic attacks or 
memory impairment.  The veteran continued to maintain 
relationships with his common-law spouse, his children and 
his mother.  Although he was not working, the record reflects 
that the veteran's left arm disability prevented him from 
manual labor.  

The Board also notes that with the exception of one GAF of 
46, the record prior to November 7, 1996, shows GAF scores of 
60 and higher, indicative of no more than mild impairment.  
Even at the time of the assignment of a GAF of 46, moreover, 
the veteran's adjustment disorder was stated to be in 
remission and PTSD was offered as a diagnosis only by 
history.  Later records include the specific notation that 
the veteran was high functioning.  

For the period beginning November 7, 1996, both the old and 
new rating criteria are for consideration.  In this case, 
however, a higher evaluation is not warranted under the 
former or current criteria during the period prior to 
September 24, 2002.  The Board specifically notes that in 
April 1997, the veteran's assigned GAF was 70.  The Board 
notes as significant the September 1997 assessment that the 
veteran's PTSD played only a minimal, obscure role or 
insignificant role in the assigned GAF and any impact on 
social or occupational functioning.  Moreover, the examiners 
identified the veteran's own personality traits, substance 
use, economic problems and incarceration as strong factors in 
the severity of manifested psychiatric symptoms.  Even with 
consideration of adjustment problems, the assigned GAF of 70 
is indicative of a high degree of functioning.  

The records subsequent to April 1997 continue to show that 
the veteran's symptoms of depression, sleep problems and 
nightmares were well-controlled.  In addition, clinical 
records dated in 1998 and 1999 show that the veteran was 
hopeful for the future, looking for work and less depressed.  
Symptoms such as depression were described only as mild 
during this period.  Notations dated in 2000 and 2001 show an 
increase in the veteran's preoccupation with many issues, but 
fail to contain any physician's assessment of more than mild 
psychiatric impairment, and do not show any inability to 
perform occupational tasks, any evidence of panic attacks, 
memory loss, suicidal ideation or obsessional rituals.  

The Board recognizes that in April 2002, the record shows 
that the veteran displayed increased suspiciousness and 
pressured speech; nevertheless, he was fully oriented, 
coherent and well-groomed, without any evidenced abnormal 
behavior or other symptoms interfering with his ability to 
function normally.  There was no notation of any reported 
panic attacks or memory loss.  Such evidence does not 
indicate that the veteran's service-connected psychiatric 
symptoms were such that would produce even intermittent 
periods of inability to perform occupational tasks and again 
the Board emphasizes that no medical professional during such 
period opined that service-connected psychiatric disability 
resulted in more than mild social and industrial impairment.  
Such factors do not establish a basis for the assignment of a 
rating in excess of 10 percent for the veteran's service-
connected psychiatric disability under either the old or new 
criteria prior to September 24, 2002.

Although the September 24, 2002, VA examiner noted the 
veteran to be fully oriented and to maintain relationships 
with a girlfriend and family members, the examination report 
contains the assessment that the veteran's psychiatric 
symptoms were wholly attributed to the service-connected 
diagnosis of PTSD and, moreover, that PTSD symptoms rendered 
the veteran unemployable.  Resolving any benefit of the doubt 
in the veteran's favor, the Board notes that under the old 
rating criteria each criteria is an individual means to 
warrant assignment of a 100 percent rating.  As such, based 
on the assessment of service-connected psychiatric 
symptomatology resulting in the inability to maintain 
employment, a 100 percent rating is warranted as of the date 
of that examination assessment.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2002) for the period prior to the assignment of 
a 100 percent rating.  The veteran has argued that his 
psychiatric disability warrants a 70 percent rating.  An 
extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1).

The veteran has not alleged the existence of unusual 
manifestations of the disability.  In fact, the medical 
evidence shows that the manifestations of the disability are 
those contemplated by the schedular criteria.  Moreover, the 
veteran has not undergone psychiatric hospitalization since 
1991.  There is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned evaluation.  Therefore, 
the Board has determined that referral of this case for 
extra-schedular consideration is not in order.



(CONTINUED ON NEXT PAGE)
					

ORDER

Entitlement to an evaluation in excess of 10 percent for 
chronic adjustment disorder with PTSD during the period from 
September 29, 1990, through September 23, 2002, is denied.

Entitlement to a 100 percent rating for chronic adjustment 
disorder with PTSD, beginning September 24, 2002, is granted, 
subject to the criteria governing the payment of monetary 
awards.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

